Talmadge, J.
(concurring) — I agree with the majority opinion insofar as it applies the existing rule of corpus delicti. Under Washington’s stringent interpretation of the rule, corpus delicti was not established here and the defendant’s confession is inadmissible.
Under the ex post facto clause of the United States Constitution, U.S. Const, art. I, § 9, we cannot abandon the rule of corpus delicti in favor of a new rule on corroboration of confessions in this case. In State v. Ward, 123 Wn.2d 488, 497, 869 P.2d 1062 (1994), we followed the United States Supreme Court approach from Collins v. Youngblood, 497 U.S. 37, 111 L. Ed. 2d 30, 110 S. Ct. 2715 (1990) in analyzing changes in the law for purposes of the ex post facto clause:
a law violates the ex post facto clause if it (1) punishes as a crime an act previously committed, which was innocent when done; (2) makes more burdensome the punishment for a crime, after its commission; or (3) deprives one charged with *682a crime of any defense available according to the law at the time the act was committed. Collins, 497 U.S. at 42-43, 52 (citing Beazell v. Ohio, 269 U.S. 167, 169-70, 70 L. Ed. 216, 46 S. Ct. 68 (1925)). After Collins, the proper inquiry is not whether the law is a burden, or "disadvantageous” to the defendant, but whether it makes more burdensome the punishment for the crime.
See also State v. Hennings, 129 Wn.2d 512, 919 P.2d 580 (1996); In re Powell, 117 Wn.2d 175, 814 P.2d 635 (1991); State v. Handran, 113 Wn.2d 11, 775 P.2d 453 (1989). This framework applies not only to new legislative enactments, but also to changes in the common law. State v. Gore, 101 Wn.2d 481, 489, 681 P.2d 227, 39 A.L.R.4th 975 (1984). The abandonment of the corpus delicti rule would change the legal rules to permit less testimony to convict the offender than was required when the crime in this case was originally committed and hence is not constitutionally permissible. Tapia v. Superior Court, 53 Cal. 3d 282, 807 P.2d 434, 279 Cal. Rptr. 592 (1991) (portions of initiative changing California’s corroboration requirement retroactively violate rule against ex post facto legislation and will be effective only prospectively).
I write separately because I believe our corpus delicti rule should be prospectively abandoned. As the majority notes, the rule of corpus delicti is long-standing in Washington law. Majority op. at 677. But it is an anachronism that has outlived its usefulness. See Edward W. Cleary, McCormick on Evidence § 145, at 370 (3d ed. 1984). Judicial fears about police interrogation methods leading to confessions resulted in the corpus delicti rule, a common law evidentiary rule intended to insure the reliability of confessions. It is a creature of the days before Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R.3d 974 (1966). As at least one commentator has noted, application of the corpus delicti rule to modern statutes, which tend to define offenses more precisely and in greater detail, may impose an unrealistic or at least unnecessary burden upon the prosecution. See Cleary § 145, at 371.
*683Furthermore, there are three commonly stated rationales for following the corpus delicti rule: (1) protecting defendants of limited capacity from their own "false confessions”; (2) avoiding coerced confessions; and (3) promoting better law enforcement through investigation rather than inquisition. Unfortunately, these purposes are poorly served by the rule.
The irrationality of applying the corpus delicti rule in the first instance has been criticized as follows:
[i]f the purpose of the rule is to prevent convictions based on the statements of the insane and others of limited capacity, why does the rule only apply to confessions? When a disturbed person falsely incriminates himself and later recants, the corpus delicti rule bars his confession absent independent proof of the crime; yet when he falsely incriminates another, nothing excludes the statement simply because it lacks corroboration . . . There is no reason to believe that the insane, the slow, and the unsophisticated speak more reliably of others than they do of themselves.
Thomas A. Mullen, Comment, Rule Without Reason: Requiring Independent Proof of the Corpus Delicti as a Condition of Admitting an Extrajudicial Confession, 27 U.S.F. L. Rev. 385, 403 (1993). See also Developments in the Law-Confessions, 79 Harv. L. Rev. 938, 1084 (1966), suggesting that confessions made by the mentally ill can probably be controlled just as effectively through psychiatric examination of the criminal defendants as by means of the corpus delicti rule.
As regards the "avoidance of coerced confessions” rationale, in light of the procedural protections granted defendants in modern criminal practice, the corpus delicti rule is an unnecessary protection:
[o]ur legal regime requires that defendants he advised of their right to remain silent and their right to an attorney before custodial interrogation. The failure to so advise or to provide a requested attorney renders the results of such interrogation inadmissible. Thus, the suggestion that the corpus delicti rule meaningfully buttresses the right against coerced self-incrimination is anachronistic at best.
*684Mullen, 27 U.S.F. L. Rev. at 404-05.
Likewise, the "promoting better law enforcement” rationale has been eviscerated with the strict procedural protections mandated by Miranda:
It has been suggested that the corroboration requirement has outlived its usefulness, since modern confessions rules protect against the admission of coerced confessions, and constitutional guidelines insuring that each element be proved beyond a reasonable doubt have to a large extent eliminated the chance that an innocent person would be convicted based on a false confession.
David M. Nissman & Ed Hagen, Law of Confessions § 12:4, at 12-5 (2d ed. 1994) (citing Comment, 20 U.C.L.A. L. Rev. 1055 (1973); Developments in the Law-Confessions, 79 Harv. L. Rev. 938, 1084 (1966); Note, 46 Fordham L. Rev. 1205, 1235 (1979); State v. Parker, 315 N.C. 222, 337 S.E.2d 487, 494 (1985); State v. Yoshida, 44 Haw. 352, 354 P.2d 986, 990 (1960)). See also Mullen, 27 U.S.F. L. Rev. at 405-06.
We too have acknowledged concerns about the propriety of the corpus delicti rule:
. . . [W]e are not unmindful of the criticism that the corpus delicti rule has drawn from courts and legal commentators. It has been suggested that the rule may have "outlived its usefulness” in light of the development of other safeguards that protect against unreliable confessions. Others have questioned the extent to which the corpus delicti rule continues to serve its original purposes. Although the vast majority of jurisdictions, including Washington, still adhere to the rule requiring independent evidence of the corpus delicti, the federal courts and a growing number of state courts have opted for a more flexible rule for corroborating confessions than the rigid rule requiring independent proof of all elements of the corpus delicti;, under this rule, the corroborative evidence need only tend to establish the trustworthiness of the confession.
(Citations omitted.) City of Bremerton v. Corbett, 106 Wn.2d 569, 577-78, 723 P.2d 1135 (1986).
*685The rule of corpus delicti has been severely criticized by renowned legal commentators, numerous law review articles and case law. See also 7 John Henry Wigmore, Evidence § 2070, at 510 (Chadbourne rev. 1978) (describing the corpus delicti rule as a "positive obstruction to the course of justice”). See also 1 McCormick on Evidence § 145, at 559-64 (John W. Strong ed., 4th ed. 1992). It would seem that the vitality of the corpus delicti rule owes more to stare decisis than to any logic or social policy, as its continued invocation ignores changed circumstances.
The United States Supreme Court abandoned corpus delicti in favor of the "trustworthiness doctrine” 40 years ago. In Opper v. United States, 348 U.S. 84, 93, 75 S. Ct. 158, 99 L. Ed. 101, 45 A.L.R.2d 1308 (1954), that Court held:
we think the better rule to be that the corroborative evidence need not be sufficient, independent of the statements, to establish the corpus delicti. It is necessary, therefore, to require the Government to introduce substantial independent evidence which would tend to establish the trustworthiness of the statement. Thus, the independent evidence serves a dual function. It tends to make the admission reliable, thus corroborating it while also establishing independently the other necessary elements of the offense. It is sufficient if the corroboration supports the essential facts admitted sufficiently to justify a jury inference of their truth. Those facts plus the other evidence besides the admission must, of course, be sufficient to find guilt beyond a reasonable doubt.
(Citations omitted.) Many state courts have also abandoned or modified their treatment of the corpus delicti rule in light of the federal trustworthiness doctrine. See, e.g., Jacinth v. State, 593 P.2d 263, 266 (Alaska 1979) (adopting trustworthiness doctrine); People v. Cuevas, 131 Cal. App. 2d 393, 396, 280 P.2d 831 (1955) (applying trustworthiness doctrine); State v. Harris, 215 Conn. 189, 193, 575 A.2d 223 (1990) (adopting trustworthiness doctrine); Laumer v. United States, 409 A.2d 190, 197-98 (D.C. App. 1979) (applying trustworthiness doctrine to third party confessions); *686Harrison v. United States, 281 A.2d 222, 225 (D.C. App. 1971) (applying trustworthiness doctrine); Reynolds v. State, 168 Ga. App. 555, 309 S.E.2d 867, 868 (1983) (evidence sufficient to corroborate confession is entirely within province of jury and corroboration in any material particular satisfies requirements of the law); State v. Yoshida, 44 Haw. 352, 357, 354 P.2d 986, 990-91 (1960) (adopting trustworthiness doctrine); People v. Brechon, 72 Ill. App. 3d 178, 181, 390 N.E.2d 626 (1979) (confession need be corroborated only by some independent evidence tending to inspire belief in the truth of the confession); Matter of Welfare of M.D.S., 345 N.W.2d 723, 725 (Minn. 1984) (trustworthiness doctrine applied); State v. True, 210 Neb. 701, 704, 316 N.W.2d 623, 625 (1982) (voluntary confession supported by slight corroborating circumstances is sufficient for conviction); State v. Zysk, 123 N.H. 481, 487, 465 A.2d 480, 483 (1983) (citing trustworthiness doctrine); State v. Lucas, 30 N.J. 37, 56, 152 A.2d 50 (1959) (trustworthiness doctrine adopted); State v. Paris, 76 N.M. 291, 295, 414 P.2d 512, 514-15 (1966) (adopting trustworthiness doctrine); State v. Parker, 315 N.C. 222, 236, 337 S.E.2d 487 (1985) (adopting trustworthiness doctrine); Stout v. State, 693 P.2d 617, 622 (Okla. Crim. App. 1984) (citing trustworthiness doctrine), cert. denied, 472 U.S. 1022, 105 S. Ct. 3489, 87 L. Ed. 2d 623 (1985); State v. Ervin, 731 S.W.2d 70 (Tenn. Crim. App. 1986) (citing trustworthiness doctrine); Larson v. State, 86 Wis. 2d 187, 198, 271 N.W.2d 647 (1978) (a conviction may rest on a confession where any significant fact is corroborated); Holt v. State, 17 Wis. 2d 468, 480, 117 N.W.2d 626, 633 (1962) (requiring only some corroboration of any significant fact establishing confidence in the confession), cert. denied, 374 U.S. 844, 83 S. Ct. 1900, 10 L. Ed. 2d 1064 (1963), rehearing denied, 375 U.S. 873, 84 S. Ct. 36, 11 L. Ed. 2d 104 (1963).
The rule of corpus delicti has become a serious impediment to the proper handling of certain kinds of cases, particularly those involving highly vulnerable or youthful victims of crime who cannot give voice to the fact of the *687crime against them. See State v. Aten, 130 Wn.2d 640, 927 P.2d 210 (1996). In cases such as the one before us, infanticide or child abuse by suffocation, where independent evidence of the crime may be virtually unattainable, it is contrary to the interests of justice to permit the corpus delicti rule to prevent the trier of fact from considering a confession. See Maria Lisa Crisera, Comment, Reevaluation of the California Corpus Delicti Rule: A Response to the Invitation of Proposition 8, 78 Cal. L. Rev. 1571, 1583 (1990).
We should abandon the rule of corpus delicti and join the growing number of states that have adopted the trustworthiness doctrine for corroboration of confessions. A confession should be admissible if the state produces substantial independent evidence tending to establish the trustworthiness of the confession. See, e.g., Opper, 348 U.S. at 93. See also Cleary § 145, at 371 and 1 McCormick § 145, at 564. The trier of fact should be allowed to evaluate the totality of the circumstances of the defendant’s confession once its trustworthiness is established. The trier of fact is in the best position to determine whether a defendant confesses to a crime because the defendant committed the crime or for other reasons personal to that defendant. While we should be cognizant of principles of stare decisis,1 our rule of corpus delicti prevents finding the truth. Stare decisis should not stand in the way of enhancing the truthfinding purpose of *688criminal trials. Our strict adherence to the corpus delicti rule should be abandoned prospectively in favor of the trustworthiness doctrine for corroboration of confessions.

We have acknowledged that stare decisis must yield when established rules of law should change to meet the needs of changed circumstances and times.
"Rules of law, like governments, should not be changed for light or transient causes; but, when time and events prove the need for a change, changed they must be.
"If rights have vested under a faulty rule, or a constitution misinterpreted, or a statute misconstrued, or where, as here, subsequent events demonstrate a ruling to be in error, prospective overruling becomes a logical and integral part of stare decisis by enabling the courts to right a wrong without doing more injustice than is sought to be corrected. By means of this doctrine, courts of the most prudent and careful tradition can move boldly to right the very wrong they have been traditionally perpetuating under the old, rigidly-applied, single-minded view of the doctrine of stare decisis. The courts can act to do that which ought to be done, free from the fear that the law itself is being undone.”
State ex rel. Washington State Finance Comm. v. Martin, 62 Wn.2d 645, 666, 384 P.2d 833 (1963).